— Order, Supreme Court, New York County (John E. H. Stackhouse, J.), entered April 8, 2008, which, to the extent appealed from, directed reimbursement of petitioner for $10,131.56 in temporary guardianship expenses and legal fees incurred in December 2007 in connection with an interim stay of the guardianship powers obtained by respondent’s appointed Mental Hygiene Legal Services counsel, unanimously reversed, on the law, without costs, and the matter remanded for reevaluation of the legal fees to be imposed, if any.
Attorney fees were improvidently imposed without the requisite written decision setting forth the basis for the award (22 NYCRR 36.4 [b] [3]) and an explanation as to the reasonableness of the fees imposed (Matter of Martha O.J., 22 AD3d 756 [2005]; cf. Matter of Freeman, 34 NY2d 1 [1974]). An evaluation de novo is further warranted as to whether the legal fees sought were occasioned by procedural mistakes possibly committed by respondent’s counsel. Concur — Tom, J.P., Saxe, Sweeny, Acosta and Freedman, JJ.